ORDER
PER CURIAM.
Appellant, John Connelly Roofing Company, appeals from a judgment entered by the Labor and Industrial Relations Commission awarding Respondent, Constance Burr, temporary total disability benefits. We affirm.
We have reviewed the briefs of the parties, the transcript and the legal file and find the *163award of the Commission is supported by competent and substantial evidence on the whole record. An opinion reciting the de-tañed facts and restating the principles of law would have no precedential value. We affirm the Commission’s award pursuant to Rule 84.16(b).